



EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) made and entered into as of the 9th
day of January, 2020, by and between AZZ Inc., a Texas corporation (the
“Company”), and Ken Lavelle (“Executive”).


WITNESSETH


WHEREAS, the Executive is currently serving as President and General Manager –
Electrical, which within the Energy Segment of the Company; and


WHEREAS, in connection with the current CEO’s retention plan, and in an effort
for the Company to retain critical business talent, the Company now desires to
enter into this Agreement with the Executive, upon the terms and conditions
hereinafter set forth;


WHEREAS, in connection with the Agreement, the Company further desires to grant
the Executive the following one-time retention equity awards in connection with
the Executive entering into this Agreement, 10,000 Restricted Stock Units
(“RSUs”) that will be granted and have a grant date that is on the first open
trading day following the Company’s release of its fiscal year 2020 second
quarter earnings and will vest in full on November 1, 2022, if Executive is
still employed at the Company on November 1, 2022, subject to the terms and
conditions as set forth in each equity award agreement and the Company’s 2014
Long Term Incentive Plan;


NOW THEREFORE, in consideration of the mutual covenants set forth below, and
intending to be legally bound hereby, it is hereby agreed as follows:


ARTICLE I
Employment
1.01    Employment Term. The Company agrees to continue to employ Executive, and
Executive agrees to be so continually employed, in the capacity as President and
General Manager − Electrical of the Company, for a term commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that, commencing on the day after the third anniversary of the date
hereof and on each one year anniversary thereafter, the term shall automatically
be extended for one additional year unless either the Company or Executive gives
written notice to the other at least one hundred twenty (120) days before such
extension would otherwise occur of the Company’s or Executive’s election not to
extend the term; provided, further, that notwithstanding anything to the
contrary set forth in this Agreement, this Agreement may be earlier terminated
pursuant to the terms hereof. “Employment Term” as used herein shall mean the
duration of Executive’s employment by or service to the Company, whether in the
capacity of an independent contractor or consultant, on an at-will employment
basis, or under this Agreement, without giving effect to any extensions thereof
not yet effected, and regardless of any change in Executive’s status or the
capacity in which he is employed by or serves the Company.


1

--------------------------------------------------------------------------------




1.02    Position and Duties. Executive shall (in accordance with Section 6.01
hereof) diligently and conscientiously continue to devote Executive’s full
business time, attention, energy, skill and best efforts to the business of the
Company and the discharge of Executive’s duties hereunder. Executive’s duties
under this Agreement shall be to continue to serve as President and General
Manager − Electrical with the responsibilities, rights, authority and duties
customarily pertaining to such offices and as may be established from time to
time by or under the direction of the board of directors of the Company, or the
board of directors or other governing body of any successor entity to the
Company (collectively, the “Board”), or its designees. Executive shall also act
as an officer, director and/or manager of such Affiliates (as defined below) of
the Company as may be designated by the Board from time to time, commensurate
with Executive’s office, all without further compensation other than as provided
in this Agreement. As used herein, “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with, the
Company.
1.03    Place of Employment. Executive’s place of employment shall be Fort
Worth, Texas.
ARTICLE II    
Compensation
2.01    Base Salary. The Company shall continue to pay Executive an annual base
salary of Three Hundred Nineteen Thousand Eight Hundred and Fifteen Dollars
($319,815.00) payable semi-monthly and otherwise in accordance with the regular
payroll practices of the Company. At least annually, the CEO along the Board,
and/or the Compensation Committee thereof (the “Committee”), shall consider and
review the contributions of the Executive to the Company, and may, in its sole
collective discretion, make adjustments to such annual base salary by an amount
it determines to be appropriate. Executive’s annual base salary payable
hereunder, as it may be maintained or changed from time to time in accordance
herewith, is referred to herein as “Base Salary.”
2.02    Executive Incentive Bonus. Executive shall continue to be eligible to
receive an annual cash incentive bonus under the Company’s Senior Management
Bonus Plan, as may be implemented and modified from time to time by the Company.
The Committee shall have the right to interpret and to construe the terms and
provisions of any such plan, and the actions of the Committee in this regard
shall be final and conclusive. Executive’s annual cash incentive bonus shall be
determined by the Committee based upon the Company’s pre-determined performance
metrics related to annual business objectives and the Executive’s individual
performance goals, with the Executive’s current target amount for Fiscal Year
2020 being equal to One Hundred Seventy-Five Thousand Eight Hundred and
Ninety-Eight Dollars ($175,898.00) or fifty-five percent (55%) of Executive’s
Base Salary as of the first day of such fiscal year and the maximum amount of
such annual cash incentive bonus to be equal to two hundred percent (200%) of
the target annual bonus amount. Executive’s annual cash incentive bonus shall be
subject to Section 9.10 of this Agreement.
2.03    Equity Awards. Executive shall continue to be eligible to receive annual
equity awards (including, without limitation, stock appreciation rights, stock
options, restricted stock units (“RSUs”), performance share units (“PSUs”) and
restricted shares) under the AZZ Inc. 2014 Long Term Incentive Plan, as amended,
may subsequently be amended, or any similar equity


2

--------------------------------------------------------------------------------




compensation plan subsequently adopted by the Company and its shareholders
(each, an “Equity Plan” and collectively, the “Equity Plans”). The amount and
nature of such awards shall be determined at least annually by the Board and/or
the Committee, in their sole and absolute discretion. Upon execution of this
Agreement, Executive will be granted a one-time equity award of Ten Thousand
(10,000) RSUs of the Company’s common stock on the first open trading day
following the Company’s release of its fiscal year 2020 second quarter earnings
(the “Grant Date”) which shall cliff vest in full on November 1, 2022, if the
Executive is still employed at the Company on November 1, 2022 (referred to
herein as the “Execution Award”). For the Company’s fiscal year which will end
February 29, 2020, Executive received (a) a combination of s PSUs and RSUs with
a target value of Two Hundred Fifty Thousand Dollars ($250,000.00), such awards
were comprised fifty percent (50%) of PSUs and fifty percent (50%) of RSUs on
May 22, 2019. Executive will receive similar annual equity awards hereunder,
subject to the Committee’s sole discretion. For the avoidance of doubt, all such
equity awards, shall be governed by the terms of the applicable Equity Plan
under which such awards are granted as evidenced by the award agreements between
the Company and Executive with respect to such awards. Without limiting the
generality of the immediately preceding sentence, the Company and Executive
acknowledge and agree that all award agreements with respect to Executive
hereunder shall provide that such award agreements shall be subject to
forfeiture by Executive only upon the termination of Executive’s employment
hereunder by the Company pursuant to Section 3.02(a) or by Executive pursuant to
Section 3.03(b) and be subject to Section 9.10 of this Agreement.
2.04    Benefits. Executive shall be eligible to participate in all other
employee benefit programs of the Company offered from time to time during the
Employment Term by the Company to employees or executives of Executive’s rank,
to the extent that Executive qualifies under the eligibility provisions of the
applicable plan or plans, in each case consistent with the Company’s
then-current practice as approved by the Board and/or the Committee from time to
time. The foregoing shall not be construed to require the Company to establish
such plans or to prevent the modification or termination of such plans once
established, and no such action or failure thereof shall affect this Agreement.
Executive recognizes that the Company and its Affiliates have the right, in
their sole discretion, to amend, modify or terminate their benefit plans without
creating any rights in Executive.
2.05    Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per fiscal year of the Company.
2.06    Business Expenses. To the extent that Executive’s reasonable and
necessary expenditures for travel, entertainment and similar items made in
furtherance of Executive’s duties under this Agreement comply with the Company’s
travel and expense reimbursement policy and are documented as required by the
immediately following sentence, the Company shall promptly reimburse Executive
for such expenditures. Executive shall document and substantiate all such
expenditures, including an itemized list of all expenses incurred, the business
purposes for which such expenses were incurred, and all receipts related
thereto, and shall submit such items in accordance with Company policy.


3

--------------------------------------------------------------------------------




2.07    Life Insurance Benefits. The Company shall pay the premiums allocable to
a term life insurance policy in the face amount of one times Executive’s annual
base salary covering Executive as the named insured, subject to Executive
passing a standard physical examination in order to permit issuance of the
policy at standard (non-rated) premiums and satisfaction of any other standard
underwriting requirements. Executive shall be the owner of such policy and shall
have the right to designate the beneficiary of the policy proceeds. Executive
shall be liable for income taxes with respect to premium amounts includable in
Executive’s taxable income.
ARTICLE III    
Termination of Employment
3.01    Death or Disability.
(a)    In the event of Executive’s death during the Employment Term, the
Employment Term shall automatically terminate.
(b)    The Company shall have the right to terminate the Employment Term in the
event of Executive’s Disability. “Disability” means that Executive has been
unable, for ninety (90) consecutive days or for periods aggregating one hundred
and twenty (120) business days in any period of twelve (12) consecutive months,
to perform Executive’s duties under this Agreement as a result of physical or
mental impairment, illness or injury, as determined in good faith by a majority
of the Board. A termination of Executive’s employment for Disability shall be
communicated to Executive by written notice and shall be effective on the tenth
(10th) day after receipt of such notice by Executive (the “Disability Effective
Date”), unless Executive is able to perform the essential functions of his job,
with or without a reasonable accommodation, before the Disability Effective
Date.
3.02    By the Company.
(a)    The Company shall have the right to terminate the Employment Term for
Cause. “Cause” as used in this Agreement shall mean (i) Executive’s commission
or conviction of, or the entering of a guilty plea or plea of no contest by
Executive with respect to, a felony, the equivalent thereof, any other crime
with respect to which imprisonment is a possible punishment, or any other crime
involving moral turpitude, fraud, misrepresentation, embezzlement, theft or
sexual harassment; (ii) excessive absenteeism by Executive not related to death
or Disability (as provided for in this Agreement) or otherwise permissible by
applicable law or the Company’s policies for sick leave, vacation, or
compensated time off; (iii) Executive’s engaging in any activity (including,
without limitation, alcohol or drug abuse or other self-induced affliction, or
making disparaging remarks about the Company or any of its Affiliates or any of
their respective officers, employees, managers, directors, members or
shareholders) that injures (monetarily or otherwise), in a material respect, the
reputation, business or a business relationship of the Company or any of its
Affiliates; (iv) Executive’s gross negligence or material malfeasance
(including, without limitation, commission of any intentional act of fraud,
misappropriation or theft against the Company or its Affiliates or Executive’s
intentional misrepresentation of any material financial or operating results of
the Company or any of its Affiliates); (v) Executive’s significant violation of
any statutory or common law duty of loyalty to the Company or any of its
Affiliates; (vi) Executive’s material


4

--------------------------------------------------------------------------------




breach of any provision of (x) this Agreement; (y) the Company’s written
policies; or (z) the Company’s code of conduct; or (vii) Executive’s refusal or
failure to carry out the legitimate directives or instructions of the Board (or
such other person to whom Executive reports as may be designated from time to
time by the Board) that are consistent with the scope and nature of Executive’s
duties and responsibilities set forth herein; provided, however, that in the
case of clause (ii), (vi) or (vii) above, only if such breach, refusal or
failure has not been cured within fifteen (15) days after Executive’s receipt of
written notice from the Company describing such breach or failure in reasonable
detail; provided, further, that Executive shall be entitled to no more than one
(1) opportunity to cure under this Section 3.02(a) for any reason; provided,
further, that nothing contained herein shall be construed to prohibit Executive
from providing testimony required by operation of law or legal process in
connection with a proceeding in which Executive is a witness.
(b)    The Company shall have the right to terminate the Employment Term without
Cause upon thirty (30) days’ prior written notice to Executive.
3.03    By Executive.
(a)    Executive shall have the right to terminate the Employment Term for Good
Reason (as defined below), upon thirty (30) days’ (or, in the case of Section
3.03(a)(v), forty-five (45) days’) prior written notice to the Committee, which
notice shall be given not later than ninety (90) days after the initial
occurrence of the event asserted by Executive to form the basis for the Good
Reason claim (any such written notice, a “Good Reason Notice”). Following
submission of any Good Reason Notice, the Company, as set forth below, shall
have fifteen (15) days (or, in the case of Section 3.03(a)(v), forty-five (45)
days) after the date of receipt by the Committee from Executive of such Good
Reason Notice to cure such event. Executive’s continued employment during the
specified notice and/or cure period shall not constitute Executive’s consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. For purposes of this Agreement, “Good Reason” shall mean:
(i)    the relocation by the Company of Executive’s principal place of
employment of more than fifty (50) miles from the location of Executive’s
principal place of employment as of the date hereof, which relocation is not
rescinded within fifteen (15) days after the date of receipt by the Committee
from Executive of a Good Reason Notice referring to this provision and
describing such relocation;
(ii)    a reduction by the Company in Executive’s Base Salary set forth in
Section 2.01, unless such reduction is rescinded within fifteen (15) days after
the date of receipt by the Committee from Executive of a Good Reason Notice
referring to this provision and describing such reduction;
(iii)    a material diminution of Executive’s responsibilities or duties, which
diminution is not rescinded within fifteen (15) days after the date of receipt
by the Committee from Executive of a Good Reason Notice referring to this
provision and describing such diminution;
(iv)    any material breach by the Company (not otherwise covered by clauses
(i)-(iii) of this Section 3.03(a)) of any material provision of this Agreement,
which material


5

--------------------------------------------------------------------------------




breach is not corrected within fifteen (15) days after the date of receipt by
the Committee from Executive of a Good Reason Notice referring to this provision
and describing such material breach; or
(v)    a material breach by the Company of any equity award agreement (whether
with respect to stock appreciation rights, RSUs, PSUs or otherwise) by and
between the Company and Executive then in effect or the terms of ay Equity Plan
incorporated therein, which material breach is not corrected within forty-five
(45) days after the date of receipt by the Committee from Executive of a Good
Reason Notice referring to this provision and describing such material breach.
(b)    Executive shall have the right to terminate his employment hereunder
other than for Good Reason upon one hundred twenty (120) days’ prior written
notice to the Committee.
3.04    Change in Control. If Executive’s employment is terminated (including by
the Company’s election not to allow the term to be automatically extended in
accordance with Section 1.01) during a “Change in Control” Period as defined in
the Change in Control Agreement, between Executive and the Company (the “Change
in Control Agreement”), this Agreement shall terminate, and the provisions of
ARTICLE III of the Change in Control Agreement shall apply in lieu of ARTICLE IV
of this Agreement, provided, that the provisions of ARTICLE V and ARTICLE VI of
this Agreement shall survive the termination of this Agreement.
ARTICLE IV    
Termination Payments
4.01    Death or Disability. If the Employment Term is terminated pursuant to
Section 3.01, the Company shall pay to or on behalf of Executive, as Executive’s
sole and exclusive remedy, in lieu of all other remedies at law or in equity,
for such termination, which Executive acknowledges as fair and reasonable,
Executive’s accrued but unpaid Base Salary through the date of termination (plus
accrued and unpaid expenses reimbursable in accordance with Section 2.06).
4.02    Good Reason; Without Cause. If the Employment Term is terminated by
Executive pursuant to Section 3.03(a), or if the Company terminates the
Employment Term other than pursuant to Section 3.01(b) or 3.02(a), the Company
shall pay to or on behalf of Executive, as Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for such termination,
which Executive acknowledges to be fair and reasonable, the following amounts
set forth in this Section 4.02:
(a)    Executive’s accrued but unpaid Base Salary through the date of
termination (plus accrued and unpaid expenses reimbursable in accordance with
Section 2.06);
(b)    an amount equal to Executive’s Base Salary (not including any bonus
payable) as of the date of such termination for  twelve (12) months payable in
accordance with the Company’s regular payroll procedures beginning sixty (60)
days after the date of termination; and


6

--------------------------------------------------------------------------------




(c)    an amount equal to the product of the Pro-Rata Term (as defined below)
multiplied by the amount of any incentive compensation that would have been
earned by Executive under the Company’s annual cash incentive bonus program (the
“Accrued Bonus”) had Executive remained employed by the Company through the end
of the Company’s fiscal year in which the Employment Term is actually terminated
by Executive pursuant to Section 3.03(a) or by the Company other than pursuant
to Section 3.01(b) or 3.02(a), payable within thirty (30) days of the end of
such fiscal year, provided that solely for purposes of calculating the amount of
the Accrued Bonus (and not for purposes of calculating the Pro-Rata Term):
(i)    the Employment Term will be deemed to have been terminated effective as
of the first day of the Company’s fiscal year immediately following the fiscal
year in which the Employment Term is actually terminated (i.e., any “period of
service” or similar requirements shall be deemed to have been satisfied);
(ii)    Executive will be deemed to have satisfied all qualitative goals
established for Executive under the Company’s annual cash incentive bonus
program, as then in effect at the time the Employment Term is actually
terminated; and
(iii)    the Committee shall determine whether and the amount by which all
quantitative goals established for Executive under the Company’s annual cash
incentive bonus program, as then in effect at the time the Employment Term is
actually terminated, have been satisfied as of the end of the fiscal year in
which the Employment Term is actually terminated.
As used herein, the term “Pro Rata Term” shall mean a fraction, the numerator of
which is the number of days during which the Employment Term remained in effect
during the Company’s fiscal year in which the Employment Term is terminated by
Executive pursuant to Section 3.03(a) or by the Company other than pursuant to
Section 3.01(b) or 3.02(a) and the denominator of which is three hundred sixty
five (365).


Notwithstanding the foregoing, payment of the amounts described in Sections
4.02(b) and 4.02(c) shall be conditioned on the effectiveness of a full release
of claims by Executive in substantially the form attached hereto as Exhibit A.
Such release must be executed by Executive and delivered to the Company, and
must have become irrevocable, no later than the date on which such payments are
to commence.”


4.03    Cause; Without Good Reason. If the Employment Term is terminated by the
Company pursuant to Section 3.02(a), or Executive terminates the Employment Term
other than pursuant to Section 3.01(a) or 3.03(a), without limiting or
prejudicing any other legal or equitable rights or remedies that the Company may
have upon such breach by Executive, the Company shall pay to Executive or on
behalf of Executive, as Executive’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, for such termination, which Executive
acknowledges to be fair and reasonable, his accrued but unpaid Base Salary (plus
accrued and unpaid expenses reimbursable in accordance with Section 2.06)
through the date of termination.
4.04    Failure to Extend. If the Company elects to cause the Employment Term to
terminate on the third anniversary of the date hereof pursuant to Section 1.01,
the Company shall pay to or


7

--------------------------------------------------------------------------------




on behalf of Executive, as Executive’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, for such election not to extend the
Employment Term, which Executive acknowledges to be fair and reasonable, the
following amounts set forth in this Section 4.04:
(a)    any of Executive’s accrued but unpaid Base Salary through the third
anniversary of the date hereof (plus accrued and unpaid expenses reimbursable in
accordance with Section 2.06); and
(b)    an amount equal to Executive’s Base Salary (not including any bonus
payable) as of the date immediately prior to the third anniversary of the date
hereof for twelve (12) months, payable in accordance with the Company’s regular
payroll procedures beginning sixty (60) days after the date of termination.
Notwithstanding the foregoing, payment of the amount described in Section
4.04(b) shall be conditioned on the effectiveness of a full release of claims by
Executive in a form to be provided to Executive by the Company. Such release
must be executed by Executive and delivered to the Company, and must have become
irrevocable, no later than the date on which such payments are to commence.


ARTICLE V    
Confidential Information
5.01    Information.     “Confidential Information” as used in this Agreement,
includes but is not limited to, specialized training received by Executive;
research and development materials, electronic databases; computer programs and
technologies; marketing and/or scientific studies and analysis; product and
pricing knowledge; manufacturing and services methods; long and short term
corporate strategy; supplier and vendor lists and related information; any and
all information concerning past, present and future customers, referral sources;
contracts and licenses; management structure, company ownership, personnel
information (including the performance, skills, abilities and payment of
employees); purchasing, accounting and business systems; short and long range
business planning; data regarding the Company’s and/or its Affiliates’ past,
current and future financial performance, sales performance, and current and/or
future plans to increase the Company’s and/or its Affiliates’ market share by
targeting specific demographic and geographic markets; financial information;
trade secrets; business policies; methods of operation; implementation
strategies for any new products or continuous improvement initiatives;
promotional information and techniques; marketing presentations; price lists;
business files or other information; pricing strategies; computer files;
samples; customer originals; or any other confidential information concerning
the business and affairs of the Company and/or its Affiliates.
5.02    Confidentiality. Executive will not use, copy, remove, disclose or
disseminate to any person or entity, the Confidential Information, except (i) as
required in the course of performing Executive’s duties with the Company, for
the benefit of the Company and its Affiliates, or (ii) when required to do so by
a court of law, by any governmental agency having supervisory authority over the
business of the Company and/or its Affiliates or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order Executive to divulge, disclose or make accessible such information, it
being understood that Executive will promptly notify the


8

--------------------------------------------------------------------------------




Company of such requirement so that the Company or its Affiliates, as
applicable, may seek to obtain a protective order.
5.03    Ownership. To the fullest extent permitted by law, all rights worldwide
with respect to any intellectual or other property of any nature conceived,
developed, produced, created, suggested or acquired by Executive during
Executive’s employment with the Company (or any of its predecessors, Affiliates
or predecessors of its Affiliates) through the use of the Company’s assets,
including, but not limited to, (or such predecessors’, such Affiliates’ or such
predecessors’ of such Affiliates’) equipment, facilities, trade secrets or
Confidential Information during the period commencing on the date of Executive’s
employment with the Company (or such predecessor(s), such Affiliate(s) or such
predecessor(s) of such Affiliate(s)), through the date that is six (6) months
after termination of the Employment Term, shall be deemed to be a work made for
hire and shall be the sole and exclusive property of the Company or its
Affiliates, as applicable. Executive agrees to execute, acknowledge and deliver
to the Company, at the Company’s request, such further documents as the Company
or its legal counsel find appropriate to evidence the Company’s rights in such
property.
5.04    Injunction. Executive recognizes that Executive’s services hereunder are
of a special, unique, unusual, extraordinary and intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages. Executive acknowledges that if Executive were to
leave the employ of the Company for any reason and compete, directly or
indirectly, with the Company or any of its Affiliates, or use or disclose,
directly or indirectly, the Confidential Information (whether in tangible form
or memorized), that such competition, use and/or disclosure would cause the
Company and its Affiliates irreparable harm and injury for which no adequate
remedy at law exists. Executive agrees this Agreement is the narrowest way to
protect the Company’s and/or its Affiliates’ interests. Therefore, in the event
of the breach or threatened breach of the provisions of this Agreement by
Executive, the Company and its Affiliates shall be entitled to obtain injunctive
relief to enjoin such breach or threatened breach, in addition to all other
remedies and alternatives that may be available at law or in equity. Executive
acknowledges that the remedies contained in this Agreement for violation of this
Agreement are not the exclusive remedies that the Company or its Affiliates may
pursue.
ARTICLE VI    
Non-Competition; Non-Solicitation; and Other Restrictive Covenants
6.01    Executive’s Promises. In exchange for the consideration provided by the
Company pursuant to this Agreement, Executive promises and acknowledges as
follows:
(a)    Executive agrees that Executive’s employment hereunder is on an exclusive
basis and that, during the Employment Term, Executive shall diligently and
conscientiously devote Executive’s full business time, attention, energy, skill
and best efforts to the business of the Company and its Affiliates and the
discharge of Executive’s duties hereunder. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from (i) serving on the
governing bodies of other companies (subject to the approval of the Company’s
President and Chief Executive Officer, which shall not be unreasonably
withheld), provided that such service does not result in a breach of any
applicable securities law or regulation or listing requirement or create any
disclosure


9

--------------------------------------------------------------------------------




obligation under Item 407(e)(4) of Regulation S-K (i.e., with respect to
“Compensation Committee Interlocks and Insider Participation”) or under any
similar federal or state regulation applicable to the Company, (ii) engaging in
charitable and public service activities, or engaging in speaking and writing
activities, or (iii) managing Executive’s personal investments; provided, that
such activities under clauses (i) and (ii) are disclosed in writing to the
Company’s President and Chief Executive Officer in a notice that specifically
references this provision and the activities under clauses (i), (ii) and (iii)
do not interfere with Executive’s availability or ability to perform Executive’s
duties and responsibilities hereunder and do not breach Executive’s other
obligations hereunder (including, without limitation, Executive’s obligations
under ARTICLE VI of this Agreement).
(b)    Following employment termination, Executive will immediately return to
the Company all materials created (including but not limited to any inventions,
trade secrets and intellectual property), received or utilized in any way in
conjunction with Executive’s work performed with the Company or any of its
Affiliates.
(c)    Executive acknowledges that the Company intends to expand the business of
the Company and its Affiliates to provide other types of products and services
than those provided as of the date hereof and that, due to Executive’s position
with the Company and his ownership (directly or indirectly) of the Company’s
equity securities, he will be in a position to have or obtain knowledge of such
expansion of the Company’s and/or its Affiliates’ business. Upon request of the
Company at any time during the Employment Term, Executive agrees to execute and
deliver to the Company one or more supplements to this Agreement acknowledging
any such expansion of the Company’s and or its Affiliates’ business.
(d)    Executive acknowledges that the market for the Company’s products,
services, and activities is global, that the Company and its Affiliates
currently conduct operations and provides products and services in numerous
international markets and that the Company and its Affiliates currently have
plans to conduct operations and provide products and services in additional
international markets. Moreover, Executive recognizes that the Company’s
customers may be contacted by telephone, in person, or in writing (including,
without limitation, via e-mail or the Internet). Executive further acknowledges
that due to the international scope of the Company’s customer and client base,
the covenants set forth in the following Sections in this ARTICLE VI are
necessary to protect the Company’s and its Affiliates’ interests.
(e)    Executive acknowledges that a portion of the compensation payable to
Executive under this Agreement is considered, and shall be deemed for all
purposes to be, consideration for performance of the obligations set forth below
in this Section in this ARTICLE VI.
6.02    Non-Compete.
(a)    During the Restricted Period (as defined below) and subject to Section
6.02(d), Executive shall not, directly or indirectly, engage in or participate
(including, without limitation, as an investor, officer, employee, director,
agent, or consultant (any such capacity, being a “Participant”)) in or on behalf
of any entity engaging in any line of business competitive with that of the
Company or any of its Affiliates on the date of termination of Executive’s
employment with the Company, or any line of business competitive with any line
of business that the Company or


10

--------------------------------------------------------------------------------




any of its Affiliates was contemplating or conducting within the twenty-four
(24) months prior to the date of termination of Executive’s employment with the
Company.
(b)    During the Restricted Period (as defined below) and subject to Section
6.02(d), Executive shall not, directly or indirectly, except as an employee of
the Company, in any capacity for Executive or others, directly or indirectly
call on, service, or solicit competing business from clients or prospective
clients of the Company or its Affiliates (collectively with the obligations set
forth in Section 6.02(a) the “Non-Compete Obligations”); provided, however, that
nothing herein shall prevent Executive from investing as a less than 5%
shareholder in securities of any company listed on a national securities
exchange or quoted on an automated quotation system.
(c)    The Non-Compete Obligations shall remain in effect during the Employment
Term and for a period of twelve (12) months from the date on which the
Employment Term is terminated (without regard to the reason for such
termination) (the applicable period of time being referred to herein as the
“Restricted Period”). For the avoidance of doubt, the Non-Compete Obligations
shall survive, and the Restricted Period shall not be terminated by, the
termination of this Agreement under Section 3.04.
(d)    The geographic limitation for the Non-Compete Obligations is any state or
province (or substantially equivalent designation of a geographic area within a
foreign country) (i) in which the Company or its Affiliates provided its
products or services or conducted activities during the twenty-four (24) months
prior to the termination of the Employment Term, (ii) in which the Company or
its Affiliates had plans to provide or contemplated providing its products or
services or conducting activities during the twenty-four (24) months prior to
the date of termination of the Employment Term, or (iii) in which a customer or
client of the Company or its Affiliates is located.
6.03    Non-Solicitation of Employees. Executive agrees that during the
Employment Term and during the Restricted Period, Executive will not, directly
or indirectly, (a) induce or solicit any person who was an employee, consultant
or independent contractor of the Company or any of its Affiliates to terminate
such individual’s employment or service with the Company or any of its
Affiliates, (b) hire or retain the services of any such person, regardless of
whether such person had been solicited for employment, or (c) assist any other
person or entity in such activities.
6.04    Standstill. Executive agrees that during the Employment Term and during
the Restricted Period, Executive shall not, except at the specific written
request of the Board, directly or indirectly:
(a)    engage in or propose, or be a Participant in any entity that directly or
indirectly engages in or proposes, any material transaction between the Company
or any of its Affiliates (or any of their successors), on the one hand, and
Executive or any entity in which Executive is a Participant, on the other hand;
(b)    acquire any equity securities of the Company or any of its Affiliates (or
any of their successors) during any black out period in accordance with the
Company’s Insider Trading Policy (other than through entering into a qualified
10(b)5-1 Plan during an open trading window or equity securities issued to
Executive by the Company upon the vesting of RSUs and PSUs issued


11

--------------------------------------------------------------------------------




to Executive by the Company) or be a Participant in any entity that, directly or
indirectly, acquires any equity securities of the Company or any of its
Affiliates (or any of their successors), provided that this Section 6.04(b)
shall not restrict Executive from participating in the AZZ Inc. 2018 Employee
Stock Purchase Plan, or from acquiring equity securities of the Company through
such participation, in accordance with the terms and conditions thereof as may
be amended from time to time;
(c)    solicit proxies, or be a Participant in any entity that directly or
indirectly solicits proxies, or become a Participant in any solicitation of
proxies, with respect to the election of directors of the Company or any of its
Affiliates (or any of their successors) in opposition to the nominees
recommended by the board of directors or similar governing body of any such
entity; or
(d)    engage in or be a Participant in any other activity that would be
reasonably expected to result in a Change in Control of the Company or any
Affiliate (or any of their successors).
Notwithstanding the foregoing, the foregoing provisions of this Section 6.04
shall not be construed to prohibit or restrict the manner in which Executive
exercises Executive’s voting rights in respect of equity securities of the
Company acquired in a manner that is not a violation of the terms of this
Agreement.
6.05    Non-Disparagement. During the Employment Term and during the Restricted
Period, Executive will not, directly or indirectly, make any public or private
statements (whether orally or in writing) that disparage, denigrate or malign
the Company or any of its Affiliates, their respective businesses, activities,
operations, affairs, reputations or prospects or any of their respective
officers, employees, directors, partners, agents, members or shareholders. The
Company will not at any time during the Restricted Period directly (or through
any director, officer or other entity) make any public or private statements
(whether orally or in writing) that disparage, denigrate or malign Executive.
6.06    Acknowledgements. Executive acknowledges and agrees that:
(a)    the terms of this Agreement are reasonable, valid and enforceable and the
restricted period, definitions and geographical limitations specified in the
above Sections in this ARTICLE VI are reasonable in view of the nature of the
business in which the Company and its Affiliates are engaged and the knowledge
of the Company’s operations and customer relationships that Executive will gain
by virtue of Executive’s position hereunder;
(b)    this limited prohibition against unfair competition is narrowly tailored
to safeguard the Company’s legitimate business interests while not unreasonably
interfering with Executive’s ability to obtain other employment and that his
ability to earn a livelihood without violating such restrictions is a material
condition to his employment with the Company;
(c)    Executive’s continued employment with the Company, the compensation paid
to Executive by the Company, the provision of benefits to Executive by the
Company, Executive’s current ownership (directly or indirectly) in the Company,
the Execution Award granted


12

--------------------------------------------------------------------------------




to the Executive, and Executive’s commitment not to disclose Confidential
Information, among other things, are sufficient consideration for Executive’s
covenants contained herein;
(d)    subject to the Early Resolution Conference provision set forth in Section
6.07 of this Agreement, Executive has a duty to contact the Company if Executive
has any questions regarding whether or not a particular entity or conduct by
Executive would be restricted by this Agreement;
(e)    Executive has a duty immediately to inform the Company in writing of any
employment or similar relationship Executive enters into after termination of
employment with the Company during the Restricted Period set forth above;
(f)    the provisions in ARTICLE VI hereof shall survive the termination of this
Agreement;
(g)    the Restricted Period set forth herein is a material term of this
Agreement and the Company is entitled to Executive’s compliance with the terms
of this ARTICLE VI during that full period. Therefore, Executive agrees that the
Restricted Period will be tolled during any period of non-compliance by
Executive. If the Company must seek injunctive relief or judicial intervention
to enforce this Agreement, the Restricted Period set forth herein does not
commence until Executive is judged by a court of competent jurisdiction to be in
full compliance with this Agreement; and
(h)    the covenants contained in ARTICLE VI are reasonable with respect to
their duration, geographic area and scope. If, at the time of enforcement of
such covenants, a court holds that the restrictions stated herein are
unreasonable under the circumstances then existing, the parties hereto agree
that the maximum period, scope or geographic area legally permissible under such
circumstances will be substituted for the period, scope or area stated herein.
6.07    Early Resolution Conference. The parties are entering into this
Agreement with the understanding that this Agreement is clear and enforceable.
If Executive decides to contend that any restriction on his activities under
this Agreement is not enforceable or does not apply to an activity Executive
intends to pursue, Executive first will notify the Company in writing and meet
with a Company representative at least fourteen (14) days before engaging in any
activity that could foreseeably fall within the questioned restriction, in an
effort for both parties to reach a clear interpretation and resolution of such
activities (an “Early Resolution Conference”). Should the parties not resolve
the dispute at the Early Resolution Conference, the parties may pursue their
rights hereunder, including, but not limited to, the injunctive relief available
to the Company pursuant to Sections 5.04 and 9.06 of this Agreement.
ARTICLE VII    
Representation of the Parties
7.01    Representations of Executive. Executive represents and warrants to the
Company that Executive has the capacity to enter into this Agreement and the
other agreements referred to herein, and that the execution, delivery and
performance of this Agreement and such other


13

--------------------------------------------------------------------------------




agreements by Executive will not violate any agreement, undertaking or covenant
to which Executive is party or is otherwise bound.
7.02    Representations of the Company. The Company represents and warrants to
Executive that it is duly formed and is validly existing under the laws of the
State of Texas, that it is fully authorized and empowered by all necessary
action to enter into this Agreement and that performance of its obligations
under this Agreement will not violate any agreement between it and any other
person, firm or other entity.
ARTICLE VIII    
Certain Tax Matters
8.01    Section 409A. The intent of the parties is that payments and benefits
under this Agreement shall comply with or be exempt from Section 409A of the
Code and the Treasury regulations and administrative guidance thereunder
(collectively, “Code Section 409A”), and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Code Section 409A, the Company shall, after consulting
with and receiving the approval of Executive, reform such provision in a manner
intended to avoid the incurrence by Executive of any such additional tax or
interest; provided, however, that the Company shall maintain, to the maximum
extent practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A.
8.02    Termination of Employment. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms and concepts shall mean a “separation from service”
within the meaning of Code Section 409A, and references to “date of termination”
shall mean the date on which a “separation from service” occurs. In general,
Executive will incur a “separation from service” on the date the Company and
Executive reasonably believe that no further services will be performed or that
the level of bona fide services (whether as an employee or independent
contractor) will permanently decrease to no more than twenty (20) percent of the
level of services performed over the immediately preceding thirty-six (36)
months. The determination of whether and when a “separation from service” has
occurred for proposes of this Agreement shall be made in accordance with Section
1.409A-1(h) of the Treasury Regulations.
8.03    Nonqualified Deferred Compensation. Any provision of this Agreement to
the contrary notwithstanding, if at the time of Executive’s termination, the
Company determines that Executive is a “specified employee,” within the meaning
of Code Section 409A, then, to the extent any payment or benefit that Executive
becomes entitled to under this Agreement on account of such separation from
service would be considered nonqualified deferred compensation under Code
Section 409A, such payment or benefit shall be paid or provided at the date that
is the earlier of (a)


14

--------------------------------------------------------------------------------




six (6) months and one day after such termination and (b) the date of
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 8.03 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
8.04    Deferred Compensation. Any reimbursements and in-kind benefits provided
under this Agreement that constitute deferred compensation within the meaning of
Code Section 409A shall be made or provided in accordance with the requirements
of Code Section 409A, including that (a) in no event shall any fees, expenses or
other amounts eligible to be reimbursed by the Company under this Agreement be
paid later than the last day of the calendar year next following the calendar
year in which the applicable fees, expenses or other amounts were incurred; (b)
the amount of expenses eligible for reimbursement, or in-kind benefits that the
Company is obligated to pay or provide, in any given calendar year shall not
affect the expenses that the Company is obligated to reimburse, or the in-kind
benefits that the Company is obligated to pay or provide, in any other calendar
year, provided that this clause (b) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (c) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (d) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than two (2) years after the termination of this Agreement.
8.05    Installment Payments. For purposes of Code Section 409A, Executive’s
right, if any, to receive any installment payments shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement to
the extent such payment is subject to Code Section 409A.
ARTICLE IX    
Miscellaneous
9.01    Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other parties in accordance with this Section 9.01, except that any such
change of address notice shall not be effective unless and until received.






15

--------------------------------------------------------------------------------




If to the Company or the Committee:


AZZ Inc.
One Museum Place, Suite 500
Fort Worth, Texas 76107
Attn: Chairman of the Board of Directors


If to Executive:


Ken Lavelle
[___________________]


9.02    Entire Agreement, Amendments, Waivers, Etc.
(a)    No amendment or modification of this Agreement shall be effective unless
set forth in a writing signed by the Company and Executive. No waiver by either
party of any breach by the other party of any provision or condition of this
Agreement shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time. Any waiver must be in
writing and signed by the waiving party.
(b)    This Agreement, together with the documents referred to herein
(including, without limitation, the Change in Control Agreement), sets forth the
entire understanding and agreement of the parties with respect to the subject
matter hereof and supersedes and replaces all prior oral and written
understandings and agreements with respect to the subject matter hereof and
shall replace the terms and conditions of Executive’s previous employment
agreement. There are no representations, agreements, arrangements or
understandings, oral or written, among the parties relating to the subject
matter hereof which are not expressly set forth herein, and no party hereto has
been induced to enter into this Agreement, except by the agreements expressly
contained herein.
(c)    Nothing herein contained shall be construed so as to require the
commission of any act contrary to law, and wherever there is a conflict between
any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements.
(d)    This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s heirs, executors, administrators and legal
representatives and by the Company and its Affiliates and their successors and
assigns. This Agreement and all rights hereunder are personal to Executive and
shall not be assignable. The Company may assign its rights and/or delegate its
obligations under this Agreement to any successor, whether by operation of law,
agreement or otherwise (including, without limitation, any Person who acquires
all or a substantial portion of the business of the Company and its Affiliates,
whether direct or indirect and whether structured as a stock sale, asset sale,
merger, recapitalization, consolidation or other transaction) and, in connection
with any such delegation of its obligations hereunder shall be released from
such obligations hereunder.


16

--------------------------------------------------------------------------------




(e)    If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect the other provisions or application of
this Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are declared to be
severable. If, in any judicial proceeding, the court shall refuse to enforce any
of the separate covenants contained in ARTICLE V or ARTICLE VI hereof because
the time limit is too long, it is expressly understood and agreed between
Executive and the Company that for purposes of such proceeding such time
limitation shall be deemed reduced to the extent necessary to permit enforcement
of such covenants. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in ARTICLE V or ARTICLE VI
hereof because they are more extensive (whether as to geographic area, scope of
business or otherwise) than necessary to protect the business and goodwill of
the Company and/or any of its Affiliates, it is expressly understood and agreed
between Executive and the Company that for purposes of such proceeding the
geographic area, scope of business or other aspect shall be deemed reduced to
the extent necessary to permit enforcement of such covenants.
9.03    Choice of Law, Forum and Consent to Personal Jurisdiction. This
Agreement shall be interpreted, construed, and governed by the laws of the State
of Texas, regardless of its place of execution or performance. Any cause of
action arising between the parties regarding this Agreement shall be brought
only in a Texas State Court located in Tarrant County, Texas, or in the U.S.
District Court for the Northern District of Texas, Fort Worth division.
Executive, by this Section 9.03, consents to personal jurisdiction in any such
State or Federal court and waives any entitlement Executive might otherwise have
to a transfer of venue under the preferred venue requirements of State or
Federal rules of civil procedure rules.
9.04    Taxes. All payments required to be made to Executive hereunder, whether
during the term of Executive’s employment hereunder or otherwise, shall be
subject to all applicable federal, state and local tax withholding laws.
9.05    Headings, Etc. The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement. Unless otherwise provided,
references herein to Exhibits and Sections refer to Exhibits and Sections of
this Agreement.
9.06    Arbitration. Subject to Section 6.07 of this Agreement, any dispute or
controversy between the Company and Executive, arising out of or relating to
this Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Fort Worth, Texas administered by the American Arbitration
Association in accordance with its Commercial Rules then in effect and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence,


17

--------------------------------------------------------------------------------




content or results of any arbitration hereunder without the prior written
consent of the Company and Executive. Each party shall bear its or his costs and
expenses in any arbitration hereunder and one-half of the arbitrator’s fees and
costs; provided, however, that the arbitrator shall have the discretion to award
the prevailing party reimbursement of its or his reasonable attorney’s fees and
costs. Executive acknowledges that the duties he will perform for the Company
will involve and have a connection with interstate commerce within the meaning
of the Federal Arbitration Act (“FAA”), and that this Agreement involves and has
a connection with interstate commerce within the meaning of the FAA.
9.07    Survival. Executive’s obligations under the provisions of Section 2.06
and ARTICLE IV, ARTICLE V, ARTICLE VI and ARTICLE IX hereof shall survive the
termination or expiration of this Agreement.
9.08    Other Agreements. The provisions contained in ARTICLE V and ARTICLE VI
hereof shall be independent of and in addition to any other agreement between
Executive and the Company or its Affiliates regarding the subject matter.
9.09    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Therefore, in any construction to be made of this Agreement,
the same shall not be construed against any party on the basis that the party
was the drafter.
9.10    Compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act. Notwithstanding anything to the contrary herein, any incentive
payments to the Executive shall be limited to the extent required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank
Act”), including, but not limited to, clawbacks for such incentive payments as
required by the Dodd-Frank Act and Section 10D of the Securities Exchange Act of
1934 and the Company’s Compensation Recovery Policy, adopted on January 20,
2016. The Executive agrees to such amendments, agreements, or waivers that are
required by the Dodd-Frank Act or requested by the Company to comply with the
terms of the Dodd-Frank Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




AZZ INC.






By: /s/ Tom Ferguson            
Name: Tom Ferguson
Title: President and Chief Executive Officer






/s/ Ken Lavelle            
KEN LAVELLE






 




Signature Page to Employment Agreement

--------------------------------------------------------------------------------





EXHIBIT A


Form of Release


EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT


This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this ___ day of ______, ____ by and between Ken
Lavelle, an individual (“Executive”), and AZZ Inc., a Texas corporation (the
“Company”).


WHEREAS, Executive has been employed as President and General Manager –
Electrical of the Company and/or one of its Affiliates pursuant to the
employment agreement entered into between Executive and the Company, dated
________________, 2019 (the “Agreement”); and


WHEREAS, Executive and the Company have mutually agreed to terminate Executive’s
employment relationship with the Company upon the terms set forth herein;


NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Executive and the Company agree as
follows:


ARTICLE I    
Termination
1.01    Relationship with the Company. Executive will separate from service with
the Company effective _______________, 20____ (“Separation Date”).
1.02    Employment Agreement. The Agreement shall terminate as of the Separation
Date; provided, however, that notwithstanding anything to the contrary in this
Separation Agreement, the provisions contained in ARTICLE IV, ARTICLE V,
ARTICLE VI and ARTICLE IX of the Agreement shall continue to apply in accordance
with their respective terms. All payments due to Executive from the Company
shall be determined under the applicable provisions of the Agreement and this
Separation Agreement.
1.03    Acknowledgment. Executive acknowledges and agrees that, upon receipt of
all payments due to him on or before the Separation Date in accordance with the
Agreement, he will have received all amounts owed for his regular salary
(including, but not limited to, any severance, bonus or other wages), usual
benefits and accrued but unused vacation through the Separation Date and that
all payments due to Executive from the Company after the Separation Date shall
be determined under this Separation Agreement.
ARTICLE II    
Severance Benefit
2.01    Severance. Upon Executive’s execution and delivery of this Separation
Agreement to the Company and the expiration of the revocation period described
in Section 4.02(c) of this Separation Agreement, the Company shall pay to
Executive the amounts set forth in Section 4.02





--------------------------------------------------------------------------------




or Section 4.04 of the Employment Agreement, as applicable. Such amounts shall
be paid in the manner and the time specified in the Employment Agreement and
shall be reduced by standard withholding and authorized deductions.
ARTICLE III    
Release
3.01    Release. Executive on behalf of himself, his descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges the Company and
each of its parents, subsidiaries and affiliates, past and present (together,
the “Company Group”), as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, Executives,
shareholders, representatives, assigns, and successors, past and present (each
of them, hereinafter together and collectively referred to as the “Releasees”)
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way related to his service as an officer, director, Executive or
manager of any member of the Company Group (other than as an equity owner), his
separation from his position as an officer, director, Executive and/or manager,
as applicable, of any member of the Company Group (other than as an equity
owner), or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever, known or unknown, suspected or unsuspected, concealed
or apparent, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Separation Agreement related to Executive’s employment or service with any
member of the Company Group, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, as amended, the Family and Medical Leave Act of 1993, the Texas
Commission on Human Rights Act, the Texas Labor Code, the Texas Payday Act, the
Texas Employment Discrimination Law, the Texas Disability Discrimination Law or
any claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit or
disability.
3.02    Non-released matters. Notwithstanding the foregoing Section 3.01 of this
Separation Agreement, the release set forth therein shall not apply to (1) any
severance or other benefits due Executive under this Separation Agreement or the
Agreement for which Executive has not expressly acknowledged receipt or
satisfaction in Section 2.01 of this Separation Agreement or otherwise; (2) any
right of Executive to receive workers’ compensation benefits; (3) any right to
continue Executive’s group health benefits in accordance with the Consolidated
Omnibus Budget Reconciliation Act; (4) any right of Executive to indemnification
pursuant to the Company’s Bylaws, its articles of incorporation (as may be
amended from time to time), the Agreement and any other agreement to which
Executive is a party entered into in connection with the Agreement
(collectively, the “Transaction Documents”); (5) any other right of Executive
under any of the Transaction Documents; or (6) any rights of Executive under any
written equity-based award agreement entered





--------------------------------------------------------------------------------




into by and between any member of the Company Group and Executive in effect at
the Separation Date.
3.03    Representations and Warranties. Executive represents and warrants that
he has not heretofore assigned or transferred to any person not a party to this
Separation Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
ARTICLE IV    
ADEA Waiver
4.01    Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the federal Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Separation
Agreement.
4.02    Additional Acknowledgements. Executive further expressly acknowledges
and agrees that:
(a)    he is hereby advised in writing by this Separation Agreement to consult
with an attorney before signing this Separation Agreement;
(b)    he was given a copy of this Separation Agreement on __________, 20__ and
informed that he had twenty-one (21) days within which to consider this
Separation Agreement; and
(c)    he was informed that he had seven (7) days following the date of
execution of this Separation Agreement in which to revoke this Separation
Agreement.
ARTICLE V    
Miscellaneous
5.01    Successors. This Separation Agreement is personal to Executive and shall
not, without the prior written consent of the Company, be assignable by
Executive. This Separation Agreement shall inure to the benefit of and be
binding upon the Company and its Releasees and its and their respective
successors and assigns and any such successor or assignee shall be deemed
substituted for the Company under the terms of this Separation Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
the Company or to which the Company assigns this Separation Agreement by
operation of law or otherwise.





--------------------------------------------------------------------------------




5.02    Waiver. No waiver of any breach of any term or provision of this
Separation Agreement shall be construed to be, nor shall be, a waiver of any
other breach of this Separation Agreement. No waiver shall be binding unless in
writing and signed by the party waiving the breach.
5.03    Modification. This Separation Agreement may not be amended or modified
other than by a written agreement executed by Executive and an officer of the
Company authorized by the Board of Directors of the Company to execute and
deliver such agreement on behalf of the Company.
5.04    Complete Agreement. This Separation Agreement constitutes and contains
the entire agreement and final understanding concerning Executive’s relationship
with the Company and its affiliates as an Executive and the other subject
matters addressed herein between the parties, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters. Any representation, promise or agreement
not specifically included in this Separation Agreement shall not be binding upon
or enforceable against either party. This Separation Agreement constitutes an
integrated agreement. Notwithstanding the preceding provisions of this Section
5.04, the Company’s and the Executive’s rights under the Agreement, any written
equity-based award agreement entered into by and between any member of the
Company Group and Executive before the Separation Date pursuant to which
Executive has rights that continue after the Separation Date in accordance with
the terms of the award and Executive’s rights as an equity owner in any member
of the Company Group are each outside of the scope of the foregoing provisions
of this Section 5.04 and shall continue in effect in accordance with their
terms.
5.05    Severability. If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.
5.06    Choice of Law. This Separation Agreement shall be deemed to have been
executed and delivered within the State of Texas, and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Texas without regard to principles of
conflict of laws.
5.07    Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.
5.08    Counterparts. This Separation Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.
5.09    Arbitration. Any dispute or controversy between the Company and
Executive, arising out of or relating to this Separation Agreement, the breach
of this Separation Agreement, or otherwise, shall be settled by arbitration in
Fort Worth, Texas administered by the American Arbitration Association in
accordance with its Commercial Rules then in effect and judgment on





--------------------------------------------------------------------------------




the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and Executive. Each party shall bear
its or his costs and expenses in any arbitration hereunder and one-half of the
arbitrator’s fees and costs; provided, however, that the arbitrator shall have
the discretion to award the prevailing party reimbursement of its or his
reasonable attorney’s fees and costs.
5.10    Advice of Counsel. In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.
5.11    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Separation Agreement and which are not inconsistent with its
terms.
5.12    Headings. The section headings contained in this Separation Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.
5.13    Taxes. Other than the Company’s obligation to withhold taxes as required
by law or regulation, Executive shall be solely responsible for any taxes due as
a result of the payment of the Severance Benefit and other benefits to be
provided to Executive pursuant to Section 2.01 of this Separation Agreement.
Executive will defend and indemnify the Company and each of its affiliates from
and against any tax liability that any of them may have with respect to any such
payment and against any and all losses or liabilities, including defense costs,
arising out of Executive’s failure to pay any taxes due with respect to any such
payment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 







--------------------------------------------------------------------------------





I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.


EXECUTED this ___ day of _______ 20__.








                    
Ken Lavelle


EXECUTED this ___ day of _______ 20__.


AZZ Inc.






By:                    
Name:
Title:





